Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered June 12, 1990, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The record indicates that the defendant’s waiver of his right to appeal was knowing, intelligent, and voluntary (see, People v Seaberg, 74 NY2d 1).
We also note that the defendant expressly withdrew all undecided motions, including his pending motion to dismiss the indictment based on an alleged Brady violation, and there is no proof that the waiver of this constitutional claim was coerced (see, People v Nilson, 182 AD2d 715). Mangano, P. J., Harwood, Balletta and Eiber, JJ., concur.